922 A.2d 1098 (2007)
282 Conn. 910
Bernale BRYANT
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided April 26, 2007.
Michael E. O'Hare, supervisory assistant state's attorney, in opposition.
The petitioner Bernale Bryant's petition for certification for appeal from the Appellate Court, 99 Conn.App. 434, 914 A.2d 585 (2007), is granted, limited to the following issue:
"Did the Appellate Court properly reverse the habeas court's decision to grant the petitioner's writ of habeas corpus?"
The Supreme Court docket number is SC 17896.